 RUSH PRESBYTERIAN-ST. LUKE'S MEDICAL CENTER537Rush Presbyterian-St.Luke'sMedical CenterandStanley Tranowski, an Individual.Cases 13-CA-25368 and 13-CA--2568829 December 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND BABSONOn 15 August 1986 Administrative Law JudgeThomas A. Ricci issued the attached decision. The'Charging Party filed exceptions and a supportingbrief, and the Respondent filed an answering briefand a motion to strike the Charging Party's excep-tiions.'The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board' has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusions and to adopt the recommended Order.ORDER 'The recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.1 In, view of our disposition of this proceeding,we find it unnecessaryto pass on the Respondent'smotion to strike the Charging Party's excep-tions and brief in whole or in part.The Charging Party's request to con-solidate this proceeding with Case13-CA-26125 is denied.2 The Charging Party has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrect.StandardDry WallProducts,91NLRB 544(1950),enfd. 188 F.2d 362(3d Cir.1951).We have carefully examined the record and fmd no basis for re-versing the findings.MelvynBasan,Esq.,for the General Counsel.Bruce K Alder, Esq. (redder, P'3ice, Kaufman and Kamm-holz),of Chicago,Illinois, andDavid A. Rice, Esq.,ofChicago,Illinois,for the Respondent.DECISIONSTATEMENTOF THE CASETHOMAS A. Ricci, Administrative Law Judge. A hear-ing in this proceeding was held at Chicago, Illinois, on 9and 10 June 1986, on the General Counsel's complaintagainst Rush Presbyterian-St. Luke's Medical Center (theRespondent). The complaint issued on 31 March 1986,on a charge filed on 1 October 1985 by Stanley Tran-owski (the Charging Party). The issue presented iswhether the Respondent suspended the Charging Partyfrom work for 3 days in retaliation for his prounion ac-tivities in violation of Section 8(a)(3) of the Act. Briefswere filed after the close of the hearing by the GeneralCounsel and the ' Respondent.'On the entire record and from my observation of thewitnesses, I make the followingFINDINGS OF FACT1.THE BUSINESS OF TILE RESPONDENTThe Respondent is engaged in the operation of a not-for-profit hospital in Chicago, Illinois.During the yearpreceding issuance of the complaint, a representativeperiod, it derived gross revenues in excess of, $250,000from that one operation. During the same period it pur-chased and received at that location products, goods, andmaterials valuedin, excessof $50,000 directly from out-of-state sources. I fmd that the Respondent is an employ-er within the meaning of the Act.II.THE LABOR ORGANIZATIONINVOLVED-IfmdthatLocal 743,International Brotherhood ofTeamsters is a labor organization within the meaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICETranowski, who filed the charge in this case, has beenan employee of ' the Respondent for a number of years.On 3 October 1985 two of his supervisors-AntonDorner and Theodore Nichols-together decided toimpose a 3-day disciplinarysuspensionon Tranowski.Their reason, as stated to him at the time, was becausehe had deliberately punched two timecards at the sametime,his own and that of a fellow employee, in contra-vention of the written rules of conduct in the workplace.Tranowski denied having done that and insisted he hadonly punched one timecard, his own. Who was tellingthe truth-both during the disciplinary conversations andat the hearing? That is the whole case.In his brief the General Counsel advances two alterna-tive arguments. His first is that Tranowski did not punchtwo timecardsthat day. If thatis so, it means the' man-agement representatives were lying, and therefore of ne-cessity must be found to have been motivated by anotherpurpose in disciplining the man, an illegal one, of course.The second argument is that even if in fact Tranowskidid punch two timecards, the Respondent did not disci-pline him for that reason, but did so because it, resentedhis earlier activities as a union steward. Under thistheory of complaint, I must find, according to the Gen-eralCounsel, that Tranowski was lying as a witness inthis case. But if he was lying at the hearing, how can Ibelieve his further testimony-contradicted by the Re-spondent'switnesses-that they made antiunion state-ments to him during the very disciplinary interviews thattook place? As it happens the case turns entirely on aquestion of credibility, and on that basis primarily I willrecommenddismissalof the complaint.Tony Ramirez is Tranowski's immediate supervisor.Over him, in the same department, are Superintendent1A unopposed motion by the General Counsel to correctcertain inad-vertent errors in the record transcriptis granted.282 NLRB No. 65 538DECISIONSOF NATIONALLABOR RELATIONS BOARDDorner and Director Nichols. The timecards in question,called time control cards, are used to record the lunch-breaks accorded the employees in this one department.They were established as a regular system 4 years ago asa result of an arbitration dispute that the Respondentlost,when an employee was disciplined for sleeping onthe job and the employerwas unableto prove that it hadnot happened during that employee's lunchbreak. To besurethe time would be correctly watched in the future,the special timecards were established.Ramirez testified that about 4 a.m., on 1 October 1985,which was lunchtime in that department during thatshift,as he was standing near his office door he sawTranowski near the timeclock with two cards in hishands. Ramirez'testimony is that he immediately calledout'towards the man saying: "What are you doing?" andthat Tranowski's answer was "I am only punching Mir-anda's card."By this time Ramirez was up close to theclock and saw the man actually punch two timecards, hisown and Miranda's.Still according to Ramirez,he toldTranowskiitwas against regulations to punch some-body's else timecard, and then he went to Miranda andasked if he had told Tranowski to punch his timecard.Miranda replied, "No."With this Ramirez then checked the written rules ofconduct that were in effect and they read:Other violations of rules may warrant warning,layoff,or discharge depending upon the circum-stances.These include, but are not limited to:d.Removal or alteration of any timecard or time-sheet; punching the timecard of another employee;repeated failure to punch your own timecard or anyfalsification of time reporting.Ramirez wrote a report of the incident for his superiors,inwhich he recommended that Tranowski be dis-charged.William Craver, also an employee in that samedepartment,was standing at the timeclock when thishappened.His testimony directly corroborated that ofRamirez.Q.What did you hearMr. Ramirezsay, to thebest of your recollection?A. Don't punch cards or something like or don'tdo that, don't punch cards....Q.Did you observe Mr. Tranowski actuallypunch two timecards?A. Well, yes, he did punch the cards....THE WiTNEss: I seen himpunch two cards.JUDGE Ricci: How did he punch them?THE WITNESS: Punching them in the clock.JUDGE Ricci: He had both in one hand?THE wrrNEss: No, one in each hand.Miranda's timecard for that day was received in evi-dence; it shows it was punched at 3:50 a.m., exactly themoment Tranowski's timecard was punched. Called as awitness by the Respondent Miranda testified he did notpunch his timecard that day and he did not ask Tran-owski to punch it for him.Tranowski's testimony contradicts part of the forego-ing testimony. He denied ever having held more thanone card in his hands that day and denied havingpunched Miranda's card.But he did admit that Ramirezcalled to him from "the doorway of his office . . . 'Stan-ley, don't punch Miranda's card, just punch your owncard."' Tranowski then added he asked Ramirez, "Whatdid you say?" and that when the foreman repeated, "Foryour own protection .... Just punch your own card,"Tranowski said,"I am, that is all I am doing."If I am to agree with the General Counsel that Tran-owski truthfully testified he never had anyone else'stimecard but his own in his hands at that moment, itmeans I must findthatthe Respondent set up a completescenario, a staged play, including three actors-Ramirez,Craver,and Miranda-all programmed and rehearsed inadvance, because Tranowski admitted being accused ofwrongdoing-punching two timecards-and admittedCraverwas present.I credit the Respondent'switnesses against Tranowski.Although there are many reasons for this finding on mypart, the principal one is the witness' behavior and de-meanor on the witness stand.Again and again he evadedanswering direct questions;again and again he injectedextraneous arguments in his answers;and ' more thanonce-while talking of the two disciplinary interviewsthat took place in the director's office after the incident,he tried to make it appear the supervisors brought up thesubject of his earlier union steward activities, while ob-liquely admitting it was he who injected that subject intothe conversations.2Miranda and Craver were just bystanders; neither hadanything to gain so that their testimony could be deemedsuspect. I cannot believe that two rank-and-file employ-ees, both members of the Union and one even a steward,would join, at the request of their supervisors, in such aplanned schemeto hurt a fellowemployee.Yet, to creditTranowski's story this is precisely what I would have tohold. I hardly need comment that there is no merit in thefurther argument of the General Counsel that Cravershould be discreditedagainstTranowski because theformer was testifying in favor of the Employer and thelatter against the interests of his supervisors.If such atheorywere correct, any employee who testifies inBoard proceedings in support of its employer's conten-tion becomes suspect ,for that sole reason. More signifi-cant,Charging Party Tranowski would also have to bediscredited, because certainly he too had a biased interestin the outcome.Whatever my reason for discreditingTranowski in this case, I want to make it clear that thefact he is the Charging Partyhas nothingto do with mycredibility resolution.The truth being that Tranowski did punch two time-cards that day-his and anotherman's-knowingly, ofcourse, we come to the alternative argument in supportof the complaint. And it is that the Respondent's reasonfor disciplining the man was not-because of his violationof an established rule but because it seized the opportuni-ty to punish him for having been an active union stew-2At one point towards the end of his direct examination of Tranowski,after the witness' repeated generalizations of what the supervisors!' badattitude towards him had been,the General Counsel had to tell his wit-ness: "Don't editorialize please." RUSH PRESBYTERIAN-ST. LUKE'S MEDICAL CENTERard.Here again the proof offered in support of the con-tention is direct testimony-again mostly from Tran-owski-that antiunion intent was voiced by the Respond-ent's supervisors at the time of the events.In their testi-mony the management representatives denied that testi-mony. Here too, therefore, consideration must start withthe question of credibility. Can Tranowski be believed?As I look at the case from this side view, which theGeneral Counsel suggests, an interesting question arisesinmy mind. By telling me to consider Tranowski ashaving committed the rule violation, the General Coun-sel is really saying I should evaluate the record as awhole on the basis of the man having lied at the hearing.But if I am to view him as a lying witness,on the funda-mental issue of fact,is it not inconsistent for the GeneralCounsel to ask me to believe the same man when he iscontradicted by the Respondent's witnesses on other,equally disputed complaint allegations?In any event, the record in its entirety does not provea prima facie case againstthe Respondent, and the Re-spondent has shown a perfectly convincing affirmativedefense of disciplinary action for just cause. Cf.WrightLine Inc.,251 NLRB 1083 (1980).The principal prop for the pretext theory is that theCompany discriminated against Tranowski, thatitpenal-ized him for having done no more than any other em-ployee had done before him with no penalties ever im-posedon anybody.Employees sometimes make mistakes;they punch somebody else's timecard inadvertently.Whenever that happened they reported it to the supervi-sors,who made a record of such errors. The GeneralCounsel placed those records into evidence, and they doshow about 26 such mistakes over a 2-year period. Ad-mittedly none of those listed employees were penalizedin any way for the mistakes they had reported to man-agement.I do not deem it necessary to speak at lengthabout the difference between one man mistakenly grab-bing the wrong timecard when he punches in or out, andanother man taking two timecards in his hands at thesame time and deliberately punching both his and an-other man's. There is absolutely no relationship betweenthe two situations-one plain error and the other an in-tended violation of the rules. There is no evidence ofanyone ever having been excused without penalty forcommitting the offense Tranowski committed on 1 Octo-ber 1985. The assertion of disparate treatment thereforehas no support at all.Moreover, the rules then in effect dictated some kindof penalty for what Tranowski did. And, being a unionsteward who participated in many disputes withmanage-ment, Tranowski certainly was familiar with all of them.In addition to the proscription set out above, the Compa-ny's personnel policies and procedures documents, re-ceived in evidence, include the following:Employees are subject to immediate dismissal,even for a first time offense, for major policy viola-tions including,but not limited to, the actions enu-merated in this section.c.Forging, altering, or intentionally falsifyinganyMedicalCenter document, authorization orrecord.539Time Control Card (tcc)-The timecontrol time-card is a document similar to the regular timecard.At the beginning of every pay period each employ-ee should obtain a blank time control timecard andwrite his name and employee number in the appro-priate blank. The time controltimecards are storedin the rack next to the timeclock adjacent to theregulartimecards. Employees arenotpermitted topunch another employee's timecard for any reason.When Foreman Ramirez decided to write Tranowskiup for what he had done, he looked up the written rules,for he had not seen such a thing happen before. When heread that, a man could, or should, be discharged for thatoffense, he recommended such action in his report to hissuperiors..When he gave his report to Dourer, towardsthe end of the shift, Domer called Tranowski to hisoffice to talk about it. Dorner also had Union StewardLambert present. Asked was it true he had punched twotimecards, Tranowski denied it. He and the steward thendemanded that if there were any witnesses they shouldbe brought into that room then and there. So the officerscalled in Ramirez, who repeated directly he had watchedTranowski do that with his own eyes. Tranowski calledRamirez aliar.With this, the officers said they wouldlook into the matter further, investigate the incident, andmeanwhile they put Tranowski on indefinite suspension.After talking to the otherwitnesses-Craver and Mi-randa, a 3-day suspension was imposed on Tranowski,and he was called in to a second interview in Dorner'soffice on 3 October and told about the final decision.And again Steward Lambert was also called in. BothDorner and Nichols were present that day too. The mostplausible: explanation of this procedure, in my consideredjudgment, is Nichols' testimony at the hearing that heand Dorner decided to investigate the matter further on1October, putting Tranowski on indefinitesuspensionmeanwhile; it was no more than the usual way of han-dling a problem of this kind.To prove an antiunion motive in the action of the su-pervisors theGeneral Counsel relies on a number ofstatements,which according to Tranowski's and Lam-bert's testimony,Dourer and Ramirez said during thetwo disciplinary interviews. Among the statements attrib-uted to Dorner by Tranowski are the following:Mr. Dorner told me that I could have come inthere and plea bargain with him. . . . he told methat he had never had so much union problemssince he had hired Frank Frey [another union stew-ard] as he had told me before." "He told me at thattime that it was a sorry day when he first hiredFrank Frey, and I told him that it was immaterialthat he was very hostile to me because of the factthat I had vigorously defended Frank Frey at thegrievance proceeding . . . And so what happenedthereafter is, asMr. Lambert told him, he said,`Okay,' he said, `You got Frank Frey, you tried togel Stanley. You got him for three days. When areyou going to get me now?' Mr. Domer did notreply to that, but Mr. Dorner said that I was a dif-ferent person from the person that he had hired. 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDTranowski also quoted the supervisors with respect toother conversationstheyhad had at other times.He saidthat sometimein January 1986, whenarguing about agrievance involving another employee,Dorner said tohim: "I can make it hard for you. I can get you firedtoo." Tranowski also quoted Foreman Ramirez as tellinghim, againin January of 1986: "Well, if you are notgoing to go along with me, I am going to write you upfor poor performance."Finally, two last quotes from Tranowski's testimony.Sometime in September 1985 Ramirez said to him: "`Youthink you are pretty smart don't you?' He says, `Well, Iam going to get you too."' This was after Ramirez hadseen Tranowski talking with another employee, insteadof working-as he was supposed to be doing, and after or-dering himto do his job. Tranowski went on to say thatsome time later he heard Ramirez tell another employee,"He ran myass tothe kitchen."Steward Lambert, also testifying in support of thecomplaint, testified that in the 3 October interviewDorner told him, "[B]ecause of the union activity ofStanley Tranowski and Frank Frey and myself, he ishaving excess difficulty with us."Both Ramirez and Dorner directly contradicted Tran-owski'sand Lambert's testimony.Theydenied everhaving voiced any threat against Tranowski because ofany of his union activity. On' the entire record and,again, especially in the lightof Tranowski's behavior as awitness at the hearing, I credit the denials of Dorner andRamirez. A first and a sufficient reason for this credibil-ity resolution is the fact Tranowski lied at the hearingabout the critical event that precipitated the whole case.Lambert, who was offered by the General Counsel tocorroborate Tranowski, was always present. He said hedid not recall Dorner having said it was a sorry day hehad hired Frey-a very activeunionsteward. Lambertalso did not recall Dorner having said Tranowski was achanged 'person.Lambert,himself a union steward,would hardly forget such statements concerning hisfellow union officers. I therefore must believe Dorner,who denied each of those statements.A close reading of Tranowski's testimony about thetwo disciplinary interviews strongly indicates that thesubject of his earlier union activities was injected intothe conversations by him and Lambert, and not by themanagement agents.For example,when Dorner sawTranowski talking to another, employee instead of doinghis assignedwork, he threatened to "get" him too. Evenwere, I to believe Tranowski at that point, all the super-visor was saying was he would not stand for repeated of-fenses of not working during working time. It was Tran-owski who then added-if he is to be believed-"If youare referring to the Frank Frey case, as I told youbefore,Mr. Dorner, I deal with issues of facts, not per-sonalities."This was Tranowski injecting the subject ofunion activities into the conversation,not Dorner.As set out above, Tranowski testified that Dorner toldhim it was asorryday he had hiredFrey.In the samesentence the witness then went on to add he reacted bytellingDorner, "[I]t was immaterial that he was veryhostile to me because of the fact that I had very vigor-ously defended Frank Frey at the grievance proceed-ing." But Dorner had said nothing-as Tranowski him-self recalled-about disliking Tranowski for having doneanything.Again it was the employee putting antiunionwords into the mouth of the supervisor. The witnessthen continued that at that very point of his conversationwith Dorner, Steward Lambert spoke up and told the su-pervisor, "You got Frank Frey. You tried to get Stanley.You got him for 3 days. When are you going to get menow? Mr. Dorner did not reply to that . . . ." Again,thiswas the employee witness putting words, orthoughts, into the supervisor's mouth that he did noteven say wereuttered by Dorner.At another point in his testimony Tranowski said hetoldDorner about Ramirez' threat to write him up forpoor performance. After saying that Dorner did not re-spond to his remark,the witness then added,"This' hasbeen a standardploy ofMr. Ramirez...."His conclu-sionary statement,which appears again and' again in histestimony, did not enhance the witness' credibility.A final argument-hinted at obliquely at the hearingby the General Counsel-is that a reason for the 3-daydiscipline imposed on Tranowski was because of histhreat "to go downtown," i.e., a threat to file some kindof charge against the Respondent.The managers toldhim to do as he pleased. But what the General Counselconveniently overlooks is that by the time Tranowskifirst voiced that threat, the decision to discipline him hadalready been made and announced to him.His threattherefore came after the supervisors had already decidedon disciplinary action.A final word,in his usual legal languageTranowskitold how Dorner had tried to "plea bargain" with him,suggesting to the employee that if he told the `truth aboutthe rules violation the supervisor would consider beingmore lenient with him. And Dorner did say at the hear-ing that the fact of Tranowski having called Ramirez aliarwas a factor in his decision to impose the 3-day sus-pension.I see nothing wrong in the supervisor asking anemployee to tell the truth, or thinking less of him forlying, I think the employee was lucky to have been treat-ed the way he was. Had the Respondent fired him thenand there it would have been perfectly justified.Ifind that the record as a whole does not prove aprima facie case of suspension based on union activity,and that rather it proves affirmatively a good and legiti-mate cause for disciplinary action taken against Tran-owski.Accordingly, I shall recommend that the com-plaint bedismissed.On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed3ORDERIt is recommended that the complaint be dismissed inits entirety.8 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations,the findings, conclusions,and' recommendedOrder shall,as provided in Sec. 102.48 of the Rules, be adopted by theBoard' and all objections to them shall be deemed waived for all pur-